In the Supreme Court of Georgia



                                    Decided: February 15, 2021


                  S20A1120. SMITH v. THE STATE.


      WARREN, Justice.

      Appellant Eric Smith was convicted of the felony murder of

Eric Hernandez (Hernandez), the aggravated assaults of Juan

Vargas and Manuel Hernandez, and a firearm offense. 1 He appeals,


      1 These convictions resulted from Smith’s third trial on crimes alleged to
have occurred on May 23, 2013, and June 15, 2013. The first two trials ended
in mistrials. It appears that the first trial proceeded under a 2014 indictment,
whereas the second and third trials proceeded under an August 2015
indictment by a Clayton Country grand jury. Count 1 of that indictment
alleged that Smith committed an aggravated assault against Hernandez on
May 23, 2013. The remaining counts related to crimes that arose from an
altercation that led to the shooting of Hernandez on June 15, 2013: malice
murder of Hernandez (Count 2); murder of Hernandez predicated on
aggravated assault (Count 3); possession of a firearm during the commission
of felony murder (Count 4); voluntary manslaughter (Count 5); possession of a
firearm during the commission of voluntary manslaughter (Count 6);
aggravated assault of Hernandez (Count 7); possession of a firearm during the
commission of the aggravated assault of Hernandez (Count 8); aggravated
assault of Juan Vargas (Count 9); aggravated assault of Paula Hernandez
(Count 10); aggravated assault of Manuel Hernandez for firing a gun in his
immediate presence (Count 11); and aggravated assault of Manuel for striking
him in the face with the gun (Count 12).
contending that the trial court erred in limiting his cross-

examination of members of the Hernandez family; in not allowing

him to cross-examine a police detective about whether Hernandez

was a member of a gang; and in ruling against his claim that his

trial counsel was constitutionally ineffective. Concluding that the

trial court did not err with regard to the two evidentiary rulings and

that Smith failed to preserve the claim of ineffective assistance, we

affirm.

      1. Viewed in the light most favorable to the jury’s verdicts, the



       On November 9, 2015, at Smith’s third trial, the jury found him not
guilty of aggravated assault (Count 1), malice murder (Count 2), voluntary
manslaughter (Count 5), possession of a firearm during commission of
voluntary manslaughter (Count 6), and two of the aggravated assault counts
(Counts 10 and 12), but found him guilty of felony murder (Count 3), possession
of a firearm during the commission of a felony (Counts 4 and 8), and three
aggravated assault counts (Counts 7, 9, and 11). The trial court merged Counts
7 and 8 with other counts for sentencing purposes. On December 4, 2015,
Smith was sentenced to serve life in prison with the possibility of parole for
felony murder, 20 consecutive years for the aggravated assaults of Juan Vargas
and Manuel Hernandez, and 5 consecutive years for the remaining firearm
count (Count 4). On December 29, 2015, Smith filed a motion for new trial.
On March 13, 2017, Smith purported to file a pro se amended motion for new
trial, alleging ineffective assistance of trial counsel and seeking a court-
appointed attorney for his appeal. After receiving new counsel on April 3, 2018,
Smith’s new counsel filed an amended motion for new trial on September 4,
2019. The trial court denied the motion for new trial, as amended, on October
18, 2019. Smith timely appealed, and the case was docketed in this Court for
the August 2020 term and submitted for a decision on the briefs.
                                       2
evidence presented at trial showed that Hernandez lived with his

wife, Diana, and their two young children; his parents, Manuel and

Paula Hernandez; and his sister and brother-in-law, Licet and Juan

Vargas, and their two young children. The Hernandezes lived next

door to Smith. On May 23, 2013, some of the children were playing

in the front yard of their home with their grandfather, and one of

them repeatedly used a curse word. Smith, who was in his nearby

yard playing music and drinking alcohol, became angry with the

children. According to a neighbor who witnessed the incident, Smith

began “screaming vulgar language at the kids.”        The neighbor

testified that Smith began “waving a gun around” and said, “I told

y’all one of y’all going to make me f*** y’all up one day.” Hernandez

and Diana came out of the house in response to the incident, and

Smith told Hernandez to come into his yard and he would “f***

[Hernandez] up.”

     On the night of June 15, 2013, Hernandez and Diana

celebrated their anniversary by sitting outside their house and

drinking a few beers. Smith was in his yard, drinking beer and

                                 3
playing music. According to Diana, at about 11 p.m., Smith became

angry, walked toward them, and began to threaten them. Vargas

and Diana testified that Hernandez and Smith walked toward the

street, where Hernandez kicked Smith’s truck.            A physical

altercation ensued. Fighting behind Smith’s truck and on the street,

neither man could stay on top of the other for long as they rolled

around.   Vargas, Diana, and Manuel testified that Vargas and

Manuel were able to separate the two men and began to walk

Hernandez back to the house. As they were doing so, with Smith

behind them, they heard a shot fired. Hernandez stated that he had

been shot and collapsed shortly thereafter. Smith then aimed his

gun toward the Hernandez family and hit Manuel with the gun.

Afterwards, Smith put the gun in his mailbox. Hernandez died in

the hospital of a gunshot wound to the right side of the back. Police

later recovered a shell casing from the street, near the curb.

     Officers interviewed Smith on the night of the shooting. Smith

claimed that Hernandez initiated the altercation, saying that

Hernandez “walked down his driveway into the street and then

                                  4
came up [Smith’s] driveway and started a fight with him.” Smith

stated that during the fight, Hernandez’s family members “were

holding [Smith] down while [Hernandez] was kicking him and

punching him.” Smith added that he was “curled up” in his yard,

“pulled the gun from his waist,” and shot Hernandez. When told

that an officer had found a shell casing in the street, Smith said that

if that were true, then “you know I’ve been lying to you the whole

time.”

     At trial, Smith testified as follows. On the night of the crimes,

Hernandez came into his yard and ran at him full speed and Smith

dodged Hernandez to avoid a confrontation. Hernandez’s family was

able to restrain Hernandez, but Hernandez got away and attacked

Smith again. The two began fighting and rolled down the hill toward

the street. Manuel and Vargas then began holding Smith down

while Hernandez was “stomping” him. Smith “had to do something”

and remembered that he had his gun on him. He “rolled back” from

the men attacking him and “got up.” He tried to “shoot . . . close to

[Hernandez’s] . . . left side,” but Hernandez “jumped right into” the

                                  5
bullet and “turned back” as he did so.

      Smith does not contest the legal sufficiency of the evidence

supporting his convictions.         Nevertheless, consistent with this

Court’s current practice in murder cases, we have reviewed the

record and conclude that, when viewed in the light most favorable

to the verdicts, the evidence presented at trial was sufficient to

authorize a rational jury to find Smith guilty beyond a reasonable

doubt of the crimes for which he was convicted.2 See Jackson v.

Virginia, 443 U.S. 307, 318-319 (99 SCt 2781, 61 LE2d 560) (1979).

      2. Smith contends that the trial court violated his right of

confrontation by preventing him from cross-examining members of

the Hernandez family about their alleged involvement in

vandalizing Smith’s property after the shooting. Smith argues that

cross-examination on this subject was necessary to show the family

had a motive—avoiding being viewed by the State as suspects for


      2 We remind litigants that the Court will end our practice of considering
sufficiency sua sponte in non-death penalty cases with cases docketed to the
term of court that began in December 2020. See Davenport v. State, 309 Ga.
385, 392, 399 (846 SE2d 83) (2020). The Court began assigning cases to the
December Term on August 3, 2020.
                                      6
the vandalism—for testifying favorably for the State. We conclude

that this contention is without merit.

     At a pre-trial hearing, the prosecutor acknowledged that

Smith’s truck was “vandalized” on the day after the shooting and

that “at some point over the next three weeks, the defendant’s home

was vandalized, it wasn’t burned to the ground or anything, but

there was some fire damage.” The prosecutor represented that the

State had investigated the vandalism and had found no evidence

that the Hernandez family was involved with it. The State thus

moved to prevent Smith from questioning the Hernandez family

about the vandalism. Smith responded that he had a constitutional

right to cross-examine members of the Hernandez family on the

subject.   The trial court ruled that cross-examination about the

vandalism would be admissible only if Smith could first connect

members of the Hernandez family to the acts of vandalism and

present any such evidence outside the presence of the jury.

     We “review a limitation of cross-examination only for an abuse

of . . . discretion.” Lucas v. State, 303 Ga. 134, 137 (810 SE2d 490)

                                 7
(2018). Moreover, the right to inquire into the partiality and bias of

witnesses secured by the right of confrontation “‘is not an absolute

right that mandates unlimited questioning by the defense,’” and

trial courts “‘retain wide latitude to impose reasonable limits on

cross-examination based on concerns about, among other things,

interrogation that is only marginally relevant.’” Id. at 137 (citations

omitted). Here, Smith never attempted to offer evidence connecting

members of the Hernandez family to the vandalism.                   He

nevertheless speculates that members of the Hernandez family who

testified at trial had a motive to bend their testimony in favor of the

State: to avoid being “looked at as . . . suspects” for the vandalism of

Smith’s property.      But without any evidence connecting the

Hernandez family and the vandalism, Smith offers nothing more

than speculation that the Hernandez family had a particular motive

to testify favorably for the State. We therefore conclude that the

trial court did not abuse its discretion in prohibiting the cross-




                                   8
examination.3 See, e.g., id. at 140 (holding that the trial court did

not abuse its discretion in limiting the cross-examination about any

favorable sentencing that a State’s witness might hope to obtain by

testifying favorably for the State because there was no evidence that

the witness had been charged in the case or had a deal with the

State, making “[a]ny questions about potential sentencing . . . mere

speculation”); Redding v. State, 296 Ga. 471, 474 (769 SE2d 67)

(2015) (holding that the defendant’s claim that the trial court

improperly curtailed his cross-examination of a state’s witness

about potential bias was without merit, in part because the

defendant offered no evidence to support the basis for the alleged

bias).

      3. Smith contends that the trial court erred by not allowing

him to inquire into Hernandez’s possible gang affiliation, arguing

that the evidence was relevant to his claim of self-defense because it


      3 The State argues that Smith did not properly preserve this claim in the
trial court and that we should review it only for plain error as a result.
However, we need not decide whether Smith properly preserved the issue
because Smith cannot show that the trial court erred even under the more
lenient abuse-of-discretion standard.
                                      9
would have shown that his fear of Hernandez was reasonable. We

conclude that the trial court did not abuse its discretion.

     At a hearing outside the presence of the jury on the first day of

the third trial, the prosecutor noted that Hernandez had a tattoo of

an area code; stated that at Smith’s second trial, Smith’s counsel

questioned a detective about whether such a tattoo indicated gang

affiliation; and moved to exclude any evidence regarding the tattoo

at the third trial, arguing that evidence of gang membership (if any)

was not relevant to the case and would be “pure character

assassination.” The prosecutor did not make any representation

about the detective’s testimony at the second trial regarding the

meaning of the tattoo, but argued that the detective was not

qualified to give testimony about the indicators of gang membership.

Smith’s counsel responded that at the second trial, the State opened

the door to defense counsel’s questioning about the tattoo and said

that, when he asked the detective at that trial about “area coding”

and “gang membership,” the detective “didn’t say it wasn’t”

indicative of gang membership. Smith’s counsel then commented:

                                  10
“That’s always a sign of possible gang membership.” The trial court

granted the State’s motion, ruling that evidence that Hernandez’s

tattoo indicated he was a member of a gang would be excluded

unless the State opened the door to the evidence or unless Smith

could offer evidence linking the tattoo to gang membership.

      We review a trial court’s evidentiary rulings using an abuse of

discretion standard of review. See Keller v. State, 308 Ga. 492, 505

(842 SE2d 22) (2020).4

      Smith cites no authority for his contention that evidence that

Hernandez was a gang member would have been relevant to his

claim of self-defense. But even assuming for the sake of argument

that his contention is correct, we conclude that the trial court did

not abuse its discretion here. Cf. Kilpatrick v. State, 308 Ga. 194,

197 (839 SE2d 551) (2020) (holding that a “victim’s alleged




      4 As with Smith’s previous enumeration of error, the State argues that
Smith did not properly preserve this claim and that we therefore should review
it only for plain error. However, as with the previous enumeration, we need
not decide whether Smith properly preserved the issue because Smith cannot
show that the trial court erred even under the more lenient abuse-of-discretion
standard.
                                      11
membership in a . . . gang, unknown to Appellant at the time of the

shooting, was not relevant or admissible as to Appellant’s

justification defense and so the trial court did not err in [excluding

evidence of the victim’s alleged gang membership]. See OCGA §§

24-4-402, 24-4-404 (a)”).5 That is because the trial court laid out a

process by which Smith could introduce evidence that Hernandez’s

tattoo indicated he was a member of a gang. But Smith made no

such offer of proof. Indeed, the only references to evidence in this

regard were made by the prosecutor and by Smith’s counsel at a

hearing on the first day of Smith’s third trial, as they each recounted

questioning that took place during Smith’s second trial.                   With

regard to that discussion, there was no summary of that prior

questioning that constituted a proffer that a witness would testify

in a certain way at the third trial or that would otherwise establish

a connection between Hernandez’s tattoo and gang membership. 6


     5 Whether Smith knew of Hernandez’s alleged gang membership was not
discussed at trial.

     6   Indeed, it is not even clear from the transcript whether Smith’s counsel

                                        12
The trial court thus exercised its discretion to determine that the

colloquy at the hearing on the first day of trial was not sufficient to

show that the tattoo evidence would be relevant. See McClain v.

State, 303 Ga. 6, 10 (810 SE2d 77) (2018) (“‘Decisions regarding

relevance are committed to the sound discretion of the trial court.’”)

(quoting Smith v. State, 299 Ga. 424, 429 (788 SE2d 433) (2016)).

The court also exercised its discretion by informing Smith that he

could revisit the subject at trial if the State opened the door to it,

which it did not, or if Smith could offer evidence to connect

Hernandez’s tattoo to gang membership; he did not do so.                    We

conclude that, based on the record in this case, the trial court did not

abuse its discretion by preventing Smith from questioning witnesses

at trial regarding a connection between Hernandez’s tattoo and his

possible gang membership without a specific proffer linking the two.



intended to elicit testimony about the tattoo at the third trial: the prosecutor
(not Smith’s counsel) raised the issue in the first instance, and it is far from
clear that Smith’s counsel’s comment that area codes are “always a sign of
possible gang membership” was something the detective said during the second
trial, as opposed to counsel’s own opinion. Moreover, Smith’s counsel did not
argue at the hearing that Hernandez’s possible gang membership was relevant
to Smith’s claim of self-defense.
                                      13
     4. Smith contends that he was denied his right to the effective

assistance of counsel under the Sixth Amendment to the United

States Constitution when his trial counsel failed to use an

investigator to prepare for trial. Smith, however, failed to preserve

this claim. First, he did not raise it in his amended motion for new

trial, which was filed when he had new counsel. Additionally, at the

hearing on his motion for new trial, Smith asked his trial counsel

whether he had employed an investigator and trial counsel

responded that he had not—yet Smith made no claim at the hearing

that trial counsel was ineffective because of this failure. Finally, the

trial court did not rule on any claim that trial counsel was ineffective

in failing to hire an investigator. For these reasons, Smith has failed

to preserve this claim for review. See Rickman v. State, 304 Ga. 61,

66 (816 SE2d 4) (2018) (relying on Cowart v. State, 294 Ga. 333 (751

SE2d 399) (2013), to hold that where the ineffectiveness claim raised

on appeal was not specifically raised in the motion for new trial or

amended motion for new trial and that where, even though there

was questioning on the claim at the hearing on the motion for new

                                  14
trial, and even though “the trial court may under some

circumstances allow a motion for new trial to be amended implicitly

by treating a claim as if it had been raised in the motion,” the trial

court’s failure to address the ineffectiveness claim in its ruling on

the motion meant that there was no implicit amendment and that

there was “no ruling on the issue for this Court to review”) (citation

and punctuation omitted).

     Moreover, even if this claim had been preserved, it would fail.

To prevail on a claim of ineffective assistance of counsel, a defendant

generally    must    show     that     counsel’s   performance    was

constitutionally deficient and that the deficient performance

resulted in prejudice to the defendant. See Strickland v.

Washington, 466 U.S. 668, 687-695 (104 SCt 2052, 80 LE2d 674)

(1984); Wesley v. State, 286 Ga. 355, 356 (689 SE2d 280) (2010). To

satisfy the prejudice prong, a defendant must establish a reasonable

probability that, in the absence of counsel’s deficient performance,

the result of the trial would have been different. See Strickland, 466

U.S. at 694. “If an appellant fails to meet his or her burden of

                                  15
proving either prong of the Strickland test, the reviewing court does

not have to examine the other prong.” Lawrence v. State, 286 Ga.

533, 533-534 (690 SE2d 801) (2010).

     Smith’s claim fails on the merits because he has not satisfied

the prejudice prong. At the motion for new trial hearing, Smith “did

not present any evidence as to what additional information [an

investigator] would have offered or how that evidence would have

improved his position.” Lupoe v. State, 300 Ga. 233, 246 (794 SE2d

67) (2016). Smith “therefore failed to show prejudice on this claim

of ineffective assistance.” Id. Accord Hulett v. State, 296 Ga. 49, 69

(766 SE2d 1) (2014) (holding that the defendant failed to carry his

burden to show prejudice on his claim that trial counsel provided

ineffective assistance by failing to hire a mitigation specialist

because the defendant “presented no evidence in his motion for new

trial to show exactly what additional mitigating evidence would

have been revealed as the result of hiring a mitigation specialist,

much less that such additional evidence in reasonable probability

would have persuaded a rational trier of fact to reach a different

                                 16
sentencing verdict”).

     Judgment affirmed. All the Justices concur.




                               17